department of the treasury internal_revenue_service commerce street stop dal dallas texas tax_exempt_and_government_entities_division number release date legend org organization name xx date uil address address date date eo org address certified mail dear person to contact contact telephone number last date for filing a petition with the tax_court this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code irc as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective january 20xx our adverse determination is made for the following reason s you are not operated exclusively for exempt purposes within the meaning of sec_501 a more than insubstantial part of your activities consists of providing seller-funded down payment assistance to home buyers your activities result in a more than incidental private benefit of your client home sellers and other persons who stand to benefit from the down payment assistance transactions the amount of down payment assistance you provide corresponds to your receipt of a payment from the home seller in substantially_all of your down payment assistance transactions and you rely on these payments for most of your funding your activities include a more than insubstantial purpose of operating a trade_or_business that is not in furtherance of an exempt_purpose within the meaning of sec_501 the manner in which you operate demonstrates you are operated to further your insiders’ business interests your operations result in private_inurement contributions to your organization are not deductible under sec_170 as a result of this revocation of tax-exempt status your organization may be required to file form_1120 annually with the appropriate campus identified in the instructions for 20xx and all subsequent years the processing of subsequent income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address we will notify the appropriate state officials of this action as required by sec_6104 you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at the address indicated below taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this is a final revocation letter if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure revenue_agent's_report vicki l hansen acting director exempt_organizations examinations legend org organization name address dir-4 mews-2 news-3 yst 15t 2nd at founder founder g director sec_3 news 5t2 books xx date xyz state founders founders co-1 co-2 book book-2 book-3 book-4 book-5 city city dir-1 dir-2 dir-3 g companies news-1 address org tax years ending december 20xx 20xx and 20xx issue whether org org operates exclusively for exempt purposes facts general org founded by founder stated in its response to the notice of church_tax_inquiry that it was originally formed as an auxiliary of co-1 and that it became a separate_entity in 19xx it was also recognized as a church exempt from federal_income_tax in 19xx org reports that it conducts weekly religious prayer meetings and bible studies on mondays pincite p m in the private residence of founder and his wife dir-1 located at address city xyz the meetings are attended by to people no signs outside the residence indicate that org meets there in addition to conducting meetings once a week org prints and distributes religious materials including the following five paperback books book-1 book-2 book-3 book-4 and book-5 the response to the notice of church_tax_inquiry stated that org has drafted three additional books that are in final review before printing org has also published a newsletter entitled news-1 the copy of the newsletter provided includes the following statements org has many answers to these questions and this newsletter is your beginning along with the literature you requested you will receive this newsletter as we print them until you tell us otherwise neither the books nor the newsletter make reference to any times of assembly for a church service org states that it has no schools_for children though the bible studies may be attended by old and young the current minister is founder who has not attended a religious college founder is also president and elder of org when describing the area of the founders residence used for org purposes org indicated a bedroom the kitchen the breakfast area a screened porch and occasional use of the garage org is listed in the news-3 online with a phone number and address in addition org places an ad in news-2 a community newspaper that states the following in the churches section public invited - bible study every monday evening pm seating is limited call now to reserve org address city down payment assistance program the organization advertises on its website in its profile section that it is a non denominational religious_organization which promotes god’s teachings concerning an individual relationship with him that it spends no money building large buildings and that it provides a long list of assistance programs to many needy families it states that o ne such program is this dpa program has been a wonderful program since its inception in 19xx making it one of the oldest down payment assistance programs in the country down payment assistance - the website information provided by org during the examination states the following as seller benefits org is a church and all donor contributions are deductible as provided in sec_170 of the internal revenue sic code to our knowledge no other down payment assistance program allows this benefit to sellers when a closing takes place the seller builder makes a tax deductible contribution to org which helps replenish the pool of funds that is used to help other buyers with down payment assistance as a participating seller you instruct your closing agent to deduct your contribution from gross_proceeds this program meets all government guidelines which allows a buyer to receive a gift from a charitable_organization the org confidential program eligibility application states that the purpose of the church and the org down payment program is to spread the good news about a coming change to the governments of the world the message provides knowledge concerning the way to have peace joy and abundant living in these stressful times the organization advertises on its website that the org gift program provides gift funds for down payment assistance and closing costs to qualified home buyers and that there are no income limitations or area restrictions the fee schedule reflects a dollar_figure flat fee for gifts up to dollar_figure and a fee of of the gift amount over dollar_figure for fha insured loans it also reflects a dollar_figure flat fee for gifts wired to the title company and of the gift amount with a dollar_figure minimum if wired to the buyer’s account for sub prime loans org operates its down payment assistance dpa program from an office located at address city xyz asa substantial part of its activities org makes assistance available through funds provided by _ the sellers to provide part or all of the funds needed to make down payments on the purchases of homes org promotes its dpa program to builders lenders loan officers mortgage brokers real_estate agents buyers and sellers through its websites at and flyers advertising and other methods org does not use standards set by federal housing statutes and administered by the department of housing and urban development to determine whether a person has a low-income individuals are eligible to receive assistance in the org program if they qualify for loans with mortgage companies without regard to income level org allowed and welcomed home buyers to purchase as many homes multiple homes as they could afford using the org down payment assistance program org does not offer financial counseling seminars and does not conduct other educational activities to help prepare potential low-income home buyers for the responsibility of home ownership org does not require that the homes under consideration be inspected and certified to meet any particular standards for habitability it does not require a home inspection report for the property to ensure that the house will be habitable org does not provide down payment assistance to any buyer in a situation in which the seller of the home does not agree to pay to org an amount equal to the down payment assistance amount offered and a service fee the buyer must be approved for a loan through a mortgage company which will accept gift funds from a sec_501 organization and which agrees to use the org down payment assistance program the buyer and seller enter into a contract each participating seller must sign a charitable_contribution pledge to org form a attached as exhibit a this agreement obligates the seller in consideration for participating in org’s dpa program to pay org an amount equal to the amount of the down payment assistance received by the buyer plus a service fee for fha insured loans the service fee is a flat fee of dollar_figure for down payment assistance up to dollar_figure and of the funding amount if funding exceeds dollar_figure for sub prime loans the service fee is a flat fee if the funds are wired to the title company and of the funding amount dollar_figure minimum if wired to the buyer’s account the agreement includes the following provision in consideration of the foregoing seller instructs the escrow closing agent to deduct from the net_proceeds a charitable_contribution to org in the amount of dollar_figure of contract sales amount from the sale of the above described property this contribution is to be disbursed within three business days from close of escrow and is not to be used to provide funds to the buyer of the subject property the escrow closing agent must make sure gift funds have been received from org prior to closing if the sale is not completed the seller provides no funds to org form a states seller is only obligated to fulfill this pledge to make said contribution if the above named buyer completes the purchase of subject property for the above sale amount and an escrow closing takes place each home seller that enrolls in the org program is encouraged to increase the previously listed home price to full market_value org promotes this increase as a way to compensate for the required lender’s down payment and to help sell the home without any out of pocket costs at the time of the real_estate closing held in a real_estate title office the closing officer is instructed by org to list the price of the home at the new restated full market_value form a states seller authorizes listing broker to update mls list price to in its frequently asked questions materials org states there is no limit to the gift amount however it is based on the contribution from the seller emphasis added org’s primary activity is to provide its client home sellers with a financing_arrangement to facilitate residential real_estate transactions through org’s program sellers can provide down-payment assistance funds to homebuyers through org for a fee the same amount_paid by the seller to org less the fee is paid back to the seller when the buyer purchases the seller’s house org contractually requires the seller to transfer a designated amount funds to org before org will agree to transfer the same designated amount minus org’s fee to the buyer org’s materials state that the seller’s contributions are deductible and recommends that the seller consult a tax professional org’s down payment assistance process is not structured to ensure that org staff approving down payment assistance does not know the identity of the party selling the home or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale financial information founder maintains the checkbook for org founder stated that percent of org’s revenue is from its dpa program an examination of the bank records revealed that that the overwhelming majority of transactions involved the down payment assistance program org does not conduct a broad based fundraising program that attracts gifts grants and contributions from foundations businesses and the general_public instead org charges a service fee to each seller participating in the org down payment assistance program the table below provides a summary of the revenue of org for the three years under examination org’s contribution income is the amount_paid by sellers to org its housing assistance grants and net_gifts to buyers are the amounts paid_by org to buyers contribution housing assistance grants or net_income gifts to buyers gross_profit net profit loss 20xx 20xx 20xx org responded to information_document_request e item with respect to sources of income of monetary support comes from our down payment assistance outreach program as stated in the inquiry very little money is provided by attendees of our services since we do not solicit or pass the hat for money those involved with church activities contribute with their time and effort and monetarily as they desire when asked in the questions enclosed with the notice of church_tax_inquiry to state the proportion of org resources devoted to activities other than the dpa program when compared with those devoted to the dpa program org responded the bulk of the monies received from sellers in access sic of what the buyer receives are used to run the program a portion is used for our religious and charitable purposes the salaries paid to org employees appear to be those paid in connection with marketing and operating the org down payment assistance program dir-2 is the son of founder and dir-1 and is marketing director of the org gift program the org gift program is the name used by org for its dpa program he was the highest salaried employee of org during the years examined forms w-2 issued to dir-2 reflect that he was paid dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx during 20xx and 20xx dir-3 and dir-4 were the only other named salaried employees of org their duties involved the administration of the org gift program forms w-2 issued to dir-3 reflect that she was paid dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx forms w-2 issued to dir-4 reflect that she was paid dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx during 20xx dir-1 received a salary in the amount of dollar_figure and payment for health insurance from org dir-1 was the real_estate agent for some of the org gift program transactions although founder signed the checks and is the president and elder no salary is recorded as paid to him by org in response to information_document_request e he stated at item that he was paid ‘self- employment’ compensation from org in 20xx the amount was not specified the agent inspected approximately down payment assistance real_estate closing documents from 20xx 20xx and 20xx substantially_all home closings used the org down payment program as described above the agent noted that there were instances in which the same individual purchased multiple homes using the org down payment assistance program founder also owned and operated operated at address city xyz the same address from which org operates its dpa program the response to the notice of church_tax_inquiry states that founder earned mortgage fees for loans produced at the satellite office of from buyers who used the org program a mortgage business a satellite office is dir-1 operates a business known as co-2 at address city xyz founder is the registered agent and signed the annual reports of co-2 as president in several past years the founderss’ real esate-related businesses were involved in some of the transactions with respect to homes participating in the organizations down payment assistance program real estate-related businesses including those owned and operated by the founderss have benefited from the sale of homes to buyers that have participated in the org down payment assistance program both the home sellers and law church and sec_501 characteristics the term church is not defined in the internal_revenue_code the service has used criteria set forth in 490_fsupp_304 d d c although no one characteristic is controlling with some being considered relatively minor the existence of an established congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are deemed to be of central importance id pincite unless the organization is reasonably available to the public in its conduct of worship its educational instruction and its promulgation of doctrine it cannot fulfill the necessary associational role id sec_501 of the internal_revenue_code irc provides for the exemption from federal_income_tax of corporations organized and operated exclusively for religious charitable or educational_purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable as used in sec_501 as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v united_states cl_ct aff'd 846_f2d_78 fed cir unpublished table decision the court of federal claims considered whether an organization that provided adoption and related health services to pregnant women who agreed to place their newborns for adoption through the organization qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization did not provide health-related services to unwed mothers who wished to keep their children or who arranged for an adoption independent of the organization the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 88_tc_1 aff'd without published opinion 838_f2d_465 4th cir the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as a sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exclusively charitable purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the described organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations in which organizations provided housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program that did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when - possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate-income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_2006_27 2006_21_cb_915 discusses whether down payment assistance organizations described in three situations operate exclusively for charitable purposes those described in situation sec_1 and are relevant to this discussion the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to ensure that the house is habitable conducts educational _ seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that such an organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments form home sellers and real_estate related businesses that stand to benefit from the transactions to finance the program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low- income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_72_559 1972_2_cb_247 held that an organization that subsidized recent law graduates during the first three years of their practice to enable them to establish legal practices in economically depressed communities that have a shortage of available legal services and to provide free legal services to needy members of the community qualified for exemption under sec_501 although the recipients of the subsidies were not themselves members of a charitable_class the resulting benefit to them did not detract from charitable purposes rather the young lawyers were merely the instruments by which the organization accomplished the charitable purpose of providing free legal services for those unable to pay for or obtain such services revrul_74_587 1974_2_cb_162 held that an organization providing low-cost or long-term loans to or equity investments in businesses operating in economically depressed areas qualified for exemption under sec_501 the organization provided financial assistance only to businesses that were unable to obtain funds from conventional sources and gave preference to businesses that would provide training and employment opportunities for unemployed or under-employed area residents although some of the individual business owners receiving financial assistance from the organization were not themselves members of a charitable_class the benefit to them did not detract from the charitable character of the organization’s program as in revrul_72_559 the recipients of aid were instruments for accomplishing the organization’s charitable purposes revrul_76_419 1976_2_cb_146 held that an organization that converts blighted land in an economically depressed community to an industrial park and leases space on favorable terms to businesses that agree to hire a significant number of unemployed area residents and train them in needed skills qualifies for exemption under sec_501 the organization furthered charitable purposes by improving economic conditions for the poor and distressed and combating community deterioration the organization offered inducements to businesses solely for the purpose of advancing charitable goals benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd 166_f3d_1200 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 private_inurement an organization does not serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 _inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms excessive_compensation for services is a form of inurement for example in 203_f2d_872 on cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work constituted private_inurement the use by insiders of the organization’s property for which the organization does not receive adequate_consideration is a form of inurement see eg the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization’s provision of goods services and refreshments to its members constituted inurement loans from the organization’s funds that are financially advantageous to insiders particularly unexplained undocumented loans are a form of inurement for example in the 412_f2d_1197 ct_cl the claims_court listed unexplained loans to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization’s income made to the organization’s founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d d c the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization’s payment of rent to the founder’s wife as inurement in the absence of any showing that the rental was reasonable or that the arrangement was beneficial to the organization see also 272_f2d_168 cir holding that inflated rental prices constitute inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement see 365_f2d_792 8th cir 318_f2d_632 7th cir and church of scientology f 2d pincite the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family id pincite in 765_f2d_1387 cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for-profit corporation controlled by the church’s insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the ninth circuit held that the church was operated for the substantial non-exempt purpose of providing market for the advertising agency’s services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose id pincite effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 2003_1_cb_123 dollar_figure cross- referencing dollar_figure et seq an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents statement of the procedural rule sec_601_201 in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued statement of the procedural rules sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1 a - a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented statement of the procedural rules sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis although org possesses some of the essential characteristics of a church it nevertheless does not appear to operate exclusively for an exempt_purpose as required by sec_501 sec_501 provides that to qualify for tax exemption an organization must be organized and operated exclusively for charitable purposes treasury regulations elaborate that for this purpose exclusively means primarily but that a n organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c - l c the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 the burden is on an organization purporting to be charitable to establish that it engages primarily in activities which accomplish a charitable purpose and that only an insubstantial part of the organization’s activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 providing a down payment assistance program in the manner org’s program is conducted precludes exemption because the operation of its dpa program constitutes operation for a nonexempt purpose that is more than an insubstantial part of its activities these activities are not in furtherance of an exempt_purpose since this dpa activity was a more than insubstantial part of org’s activities org is not operating exclusively for an exempt_purpose and is not properly described by sec_501 notwithstanding any religious or exempt_activities org may conduct org’s down payment assistance activity is not minor or incidental when compared with its other activities indeed org states that percent of its income comes from its down payment assistance activity org’s salaried employees run the program although it’s once a week services are attended by to people it has processed approximately down payment applications during the period examined 20xx through 20xx org’s website is dominated by information and forms for the down payment assistance program org’s dpa program is not operated exclusively for charitable purposes as described in part a below its program is nearly identical to the program discussed in situation of revrul_2006_27 revrul_2006_27 articulates the service’s position regarding the circumstances in which an organization that provides down payment assistance operates in a manner that is consistent with sec_501 and those in which it does not in revrul_2006_27 the irs held that an organization that relies on funding primarily from home sellers to provide downpayment assistance to home buyers is not operated exclusively for charitable purposes just like organization y in situation the critical aspect of org’s operations is the receipt of a payment from the home seller corresponding to the amount of its downpayment assistance in addition revrul_2006_27 restates and applies existing applicable law therefore even if there were not a revenue_ruling directly on point org fails to meet the requirements set forth in the internal_revenue_code and in treasury regulations as discussed in part b below org’s dpa activities are not in furtherance of an exempt_purpose because the dpa program provides a more than incidental private benefit to individuals and entities involved in the transactions and because it constitutes a nonexempt trade_or_business a org operates similarly to y organization of revenue_ruling an organization that does not operate exclusively for charitable purposes and thus does not qualify for exemption from federal_income_tax as an organization described in sec_501 revrul_2006_27 sets forth the service’s position on applicable rules and standards for determining whether organizations that provide down payment assistance to home buyers qualify as tax- exempt_organizations described sec_501 revenue rulings are binding on the service and constitute formal statements of policy and the official position of the internal_revenue_service on the application of existing tax law to specific facts see tualatin valley builders supply inc v united_states ustc big_number cir date citing 300_f3d_1065 on cir 225_f3d_103 cir and 222_f3d_93 cir situation of revrul_2006_27 describes an organization whose activities exclusively further a charitable purpose and do not confer more than incidental private benefit it therefore qualifies for tax exemption situation describes an organization that does not qualify as a tax-exempt_organization because its activities do not exclusively further a charitable purpose in addition the substantial private benefit it confers on home sellers and its commercial focus overshadow any charitable purposes served org’s down payment assistance activities lack even the favorable elements described in both situation sec_1 and and include all of the problematic elements flagged by situation therefore org is not described by sec_501 and does not qualify for tax exemption in both situation and situation the organizations were conducting the following activities which are consistent with tax exempt status org lacks all of these favorable elements e e making assistance available exclusively to low-income individuals org does not limit its program to low-income individuals to the contrary it states there are no income asset or geographical restrictions with the org down payment program and w e do not review credit there are no income restrictions using a standard for example the standards set by federal housing'statutes and administered by the department of housing and urban development to determine who is a low-income individual org’s program does not use any standards to determine who is a low-income individual it is open to everyone regardless of their income or assets e e e providing assistance to low-income individuals who have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment org does not limit its assistance to low-income individuals who would otherwise be able to purchase a home and qualify for a mortgage but for the lack of a down payment offering financial counseling seminars and conducting other educational activities to help prepare potential low-income home buyers for the responsibility of home ownership org does not offer financial counseling seminars and does not conduct other educational activities to help prepare potential low-income home buyers for the responsibility of home ownership establishing that a home purchased through the program meets standards for habitability by requiring a home inspection report org does not attempt to establish that a home purchased through the dpa program is habitable and does not require a home inspection report in the areas where situation sec_1 and differ org lacks all of the favorable elements described in situation and goes beyond the negative elements described in situation e e in situation x organization conducted a broad based fundraising program that attracted gifts grants and contributions from several foundations businesses and the general_public to fund its down payment assistance program and other activities in situation y organization did not conduct a broad based fundraising campaign to attract financial support but rather was supported mostly from the home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who received y’s downpayment assistance like y org does not conduct a broad based fundraising program that attracts gifts grants and contributions instead it relies almost exclusively on payments from its client home sellers which are contingent on the sale of particular properties in situation x organization structured the grantmaking process in a way to ensure that its grantmaking staff did not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale and also did not know whether any of the interested parties to the transaction had been solicited for contributions or had made pledges or actual contributions to the organization in situation y organization's staff considering an application_for downpayment assistance knew the identity of the party selling the home to the applicant and sometimes also knew the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale even worse than situation org’s staff not only knew the identity of the party selling the home to the downpayment assistance applicant and the identities of any other parties who may receive a financial benefit from the sale it contractually required such interested parties to make payments to the organization that would cover the assistance provided to the buyer plus org’s service fees e in situation x organization did not accept any contributions contingent on the sale of a particular property or properties in situation in substantially_all of the cases in which y organization provided down payment assistance to a home buyer y received a payment from the home seller and there was a direct correlation between the amount of the down payment assistance provided by y and the amount of the home seller's payment to y even worse than situation in every situation where org transfers funds to a buyer it has previously contractually required the home sellers to make a payment that would cover the assistance provided plus org’s service fees in revrul_2006_27 situation the service concluded that y organization did not qualify for exemption from federal_income_tax as an organization described in sec_501 as described above org’s operations are even further removed from being charitable than those described in situation thus org does not qualify for exemption from federal_income_tax as an organization described in sec_501 b org’s activities are in furtherance of a substantial nonexempt purpose which is inconsistent with exemption org’s operations confer more than incidental private benefit on its client home sellers and other entities participating in the transaction and constitute activities that further the nonexempt business_purpose of earning fees for facilitating home sales org’s dpa program provides its client home sellers with a circular financing_arrangement to facilitate the sale of their homes through org’s program sellers provide the funds that home buyers use to make the down payment to buy the seller’s home org charges a fee for this service the funds that the seller provides for the downpayment assistance end up back with the seller when the buyer purchases the seller’s house ’ as discussed below org’s operations create more than incidental private benefit and constitute a more than insubstantial nonexempt business_purpose i org’s dpa program confers a more than incidental private benefit on individuals and entities involved in the transactions an organization is not organized or operated exclusively for one or more charitable purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests id in general providing a product or service in return for a market rate fee furthers the private purpose of persons purchasing the product or service see am ass’n of christian schools v united_states 850_f2d_1510 cir in 92_tc_1053 the tax_court defined impermissible private benefit as njonincidental benefits conferred on disinterested persons that serve private interests id pincite it is clear that org’s dpa program confers nonincidental benefits to private interests org acts as a conduit between seller and buyer to facilitate a financing_arrangement in creating more real_estate transactions org’s operations benefit more than incidentally the home sellers realtors builders and org lenders involved in the transactions and generate income for businesses and individuals related to org org materials emphasize the following benefits to home sellers in most cases the seller’s final net results are the same buyers are usually more interested in the cash_out of pocket requirement and their monthly payments verses the selling_price the dpa program is a very effective selling tool the dpa will provide the seller with additional exposure to generate some new interest monies involved with the org program are deductible as a cost of sales org also tells realtors you can increase your sales by or more see copies of current printouts from the website are attached as exhibit b the substance of org’s dpa transactions and the elements of the participation_agreement provide ample factual evidence of an impermissible private benefit org provides assistance to homebuyers only for purchases of org clients’ homes the circular flow of money from the home seller to home buyer increases the seller’s pool of potential buyers can help sell a house that otherwise is not attracting offers and can enable the seller to increase the selling_price points that org’s marketing materials emphasize in addition org’s operations benefit realtors lenders and companies related to org org’s dpa operations are structured in a way such that they necessarily and intentionally result in substantial private benefit - this is the keystone of why org does not qualify for tax exemption il org ’s operations constitute a trade_or_business that is not in furtherance of exempt purposes an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities only if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose s and the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_1_501_c_3_-1 serving as a conduit between seller and buyer to facilitate a financing_arrangement is an activity normally undertaken by commercial for-profit entities org admits that its staff works with the lender and the title company to process and close the file much in the same way a lender and title company works to close and fund a loan the operation of this trade_or_business is org’s predominant activity and for the reasons explained above it does not further an exempt_purpose thus org’s dpa program is a substantial nonexempt purpose that disqualifies it from tax exempt status org’s operations have the characteristics that courts have found to indicate a substantial nonexempt business_purpose in looking to whether organizations are operating a trade_or_business for a commercial purpose rather than for charitable purposes courts have examined the extent and degree of low- and or below-cost services provided org’s dpa program offers no low- or below- cost services whether the organization advertises and uses promotional materials and commercial catch phrases to enhance sales org advertises via flyers newsletters websites and other means and uses a sales marketing training director to train realtors and other professionals whether the organization is funded entirely by fees percent of org’s income is generated from its dpa program whether the organization receives charitable_contributions org neither solicits nor receives funds from sources other than the fees generated from the sellers in its dpa program which are not charitable_contributions whether the organization has commercial activities as part of its overall activities or as its sole activity org’s dpa activities far outweighed org’s other activities when measured by personnel economic resources or time spent see eg 283_fsupp2d_58 d d c 20xx 950_f2d_365 cir 285_f2d_800 ct_cl 302_f2d_934 ct_cl 263_fsupp_924 n d ind easter house v united_states cl_ct aff'd 846_f2d_78 fed cir unpublished table decision org does not engage in widespread fundraising as mentioned above rulings and the courts consider an organization’s source of financing to be a very important factor in determining whether an organization qualifies for tax exemption see eg 70_tc_352 columbia park and recreation assoc v commissioner t c aff'd without published opinion 838_f2d_465 cir rev_rul 20xx-27 20xx-1 c b revrul_70_585 1970_2_cb_115 revrul_74_587 1974_2_cb_162 revproc_96_32 1996_1_cb_717 in this case the source of org’s funding is even more pertinent since all of its funds are provided by individuals or entities that stand to benefit from the underlying real_estate transactions in b s w group the organization relied exclusively on fees for consulting services and did not solicit or receive voluntary contributions from the general_public the court denied exempt status in part because the organization’s financing did not resemble that of a typical sec_501 organization id pincite likewise in columbia park the court found that a key factor in determining whether such organization qualified for exemption was its source of revenues petitioner does not solicit or receive voluntary contributions from the public rather its source of revenue is from the members whom it serves petitioner thus lacks this normal trait of a sec_501 organization or more specifically an organization which operates primarily for a public interest id at-19-20 similarly org’s source of support is from the fees its client home sellers pay and it receives no contributions from the general_public that proceed from disinterested generosity similarly to the organization in church by mail inc org’s dpa program benefited for-profit corporations controlled by church insiders founder president and elder of the church earned mortgage fees for loans produced at the satellite office of from buyers who used the org program his wife dir-1 has earned real_estate commissions through her broker from sellers who have participated in the org program the real_estate office of founder conducted some of the real_estate sales transactions on homes being purchased in connection with the organization’s down payment assistance program further some home buyers participating in the org down payment assistance program purchased homes using the real_estate company that is owned by the president and board chairman of org founder created co-2 in the 1990’s he is currently its registered agent org’s dpa program enlarged the market for these for-profit businesses owned by insiders and generated excessive income for insiders thus org’s dpa program impermissibly furthered private interests and created private_inurement which is inconsistent with tax exempt status org was recognized as an organization described in sec_501 and as a church in 19xx according to material published on its website org began its dpa program in although the extent to which it operated its dpa program in early years is unknown it is clear that during the years examined it operated in a manner materially different from the manner originally represented in that the operation of the dpa program was its primary activity in 20xx 20xx and 20xx since it operated in a manner materially different from that originally represented retroactive revocation is appropriate revproc_2008_9 sec_12 statement of the procedural rule sec_601_201 conclusion org possesses some of the important characteristics of a church for purposes of sec_501 and sec_170 nevertheless because it operates for the substantial non-exempt purpose of providing down payment assistance and home brokering for a fee it does not meet the requirements of sec_501 see 490_fsupp_304 d c d c and 74_tc_1223 org’s down payment assistance activities are not incidental to its exempt_purpose they appear to be the primary activities of the organization in terms of personnel time and economic resources and represent a material_change from those initially described as the tax_court in 74_tc_1223 fn5 noted this opinion in no way reflects upon the merits of the religious beliefs our sole concern here is whether the organization qualifies for exemption from federal income_taxation under sec_501 we conclude that it does not organization’s position the organization does not agree with the position of the internal_revenue_service and believes the org down payment assistance program is an integral part of the purpose of the church governments’ position based on the facts and the information submitted org is not operating exclusively for an exempt_purpose org has not established that its activities exclusively serve a religious or charitable purpose or accomplish any other purpose described in sec_501 more than an insubstantial part of its activities is not in furtherance of an exempt_purpose and is in furtherance of the private interests of home sellers and other private parties in addition org has not established that its net_earnings do not inure to the benefit of insiders it operates in a manner materially different from its initial representation in that the overwhelming majority of its resources are used to operate a dpa program that is not in furtherance an exempt_purpose org is not described in sec_501 and its status as an exempt_organization described in that section is revoked effective january 20xx exhibit a charitable_contribution pledge to org fei form a exhibit b excerpts from the org down payment assistance program website www accessed xx
